People v Pilorge (2016 NY Slip Op 06235)





People v Pilorge


2016 NY Slip Op 06235


Decided on September 28, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 28, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RUTH C. BALKIN, J.P.
JOSEPH J. MALTESE
COLLEEN D. DUFFY
HECTOR D. LASALLE, JJ.


2007-10465
 (Ind. No. 417/07)

[*1]The People of the State of New York, respondent,
vPatrick Pilorge, appellant.


Patrick Pilorge, Ossining, NY, appellant pro se.
Madeline Singas, District Attorney, Mineola, NY (Tammy J. Smiley and Donald Berk of counsel), for respondent.

DECISION & ORDER
Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated April 14, 2009 (People v Pilorge, 61 AD3d 782), affirming a judgment of the Supreme Court, Nassau County, rendered October 24, 2007.
ORDERED that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745; People v Stultz, 2 NY3d 277).
BALKIN, J.P., MALTESE, DUFFY and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court